SALES CONTRACT

 

THIS SALES CONTRACT (the “Agreement”) is made as of the 7th day of October, 2016
(the “Effective Date”), by and between ACRE Realty LP, a Georgia limited
partnership (“Seller”), and Roberts Capital Partners, LLC, a Georgia limited
liability company (“Purchaser”).

 

ARTICLE I -- PROPERTY TO BE CONVEYED

 

A.           Seller shall sell to Purchaser, and Purchaser shall purchase from
Seller, upon the terms and conditions hereinafter set forth, that certain parcel
of land (the “Land”) in Cumming, Forsyth County, Georgia, containing
approximately 37.693 acres fronting on State Route 20 and described on Exhibit A
attached hereto and made a part hereof, together with any improvements on the
Land (the “Improvements”) and all permits, licenses and prepaid fees, impact
fees or credits with respect to the Land or the use, occupancy or development of
the Land (all of the foregoing property is hereinafter collectively referred to
as the “Property”).

 

B.       The Property shall include all right, title and interest, if any, of
Seller in and to any land lying in the bed of any street, road, highway or
avenue, open or proposed, in front of or adjoining all or any part of the Land,
any and all strips, gores or right-of-way, riparian rights and easements, and
all right, title and interest of Seller, if any, in and to any award or payment
made or to be made (i) for damage to the Property or any part thereof by reason
of any change of grade or closing of any street, road, highway or avenue
adjoining the Land, and (ii) for any taking in condemnation or eminent domain of
any part of the Property.

 

ARTICLE II -- PURCHASE PRICE

 

A.            The purchase price (the “Purchase Price”) for the Property shall
be THREE MILLION SIX HUNDRED SEVENTY-FIVE THOUSAND AND NO/100 DOLLARS
($3,675,000.00) and, subject to all prorations and adjustments provided herein,
shall be paid as hereinafter set forth.

 

B.        Within three (3) Business Days after the Effective Date, Purchaser
shall deliver to Fidelity National Title Insurance Company, 5655 Glenridge
Connector, Suite 300, Atlanta, Georgia 30319, Attention: Lee Ann Branch, Escrow
Coordinator (the “Escrow Agent”), Thirty Thousand and No/100 Dollars
($30,000.00) (such $30,000.00, together with any interest earned thereon, is
hereinafter referred to as the “Initial Deposit”). Conditioned upon Purchaser’s
sending the Notice to Proceed (hereinafter defined), within three (3) Business
Days after Purchaser sends the Notice to Proceed, Purchaser will deliver to the
Escrow Agent an additional Fifty Thousand and No/100 Dollars ($50,000.00) (such
$50,000.00, together with any interest earned thereon, is hereinafter referred
to as the “Subsequent Deposit”). The Initial Deposit and the Subsequent Deposit
are hereinafter collectively referred to as the “Deposit”. The Deposit shall be
applied toward the Purchase Price due at Closing (hereinafter defined) or
otherwise shall be applied as elsewhere provided in this Agreement. After
Purchaser delivers the Notice to Proceed, the Deposit shall be nonrefundable
except as otherwise specifically provided in this Agreement.

 



 

 

C.       The Purchase Price (less the amount of the Deposit, which shall be paid
by Escrow Agent to Seller at Closing) shall be paid by Purchaser to Seller at
Closing by wire -transfer to Seller in immediately available funds, subject to
all prorations and adjustments provided herein. On the Closing Date (as
hereinafter defined), Seller shall be responsible at its sole cost and expense
to pay off in full and have cancelled and satisfied of record all deeds of
trust, mortgages and similar instruments affecting the Property.

 

D.       (i) The Escrow Agent joins in the execution of this Agreement solely
for the purpose of acknowledging and agreeing to the provisions of this Section
II D.

 

(ii) The duties of the Escrow Agent shall be as follows:

 

(a)       During the term of this Agreement, the Escrow Agent shall hold and
disburse the Deposit in accordance with the terms and provisions of this
Agreement.

 

(b)       The Escrow Agent shall pay the Deposit in accordance with the joint
written instructions of Seller and Purchaser in any of the following events: (i)
if this Agreement shall be terminated by the mutual written agreement of Seller
and Purchaser, or (ii) if the Escrow Agent shall be unable to determine at any
time to whom the Deposit should be paid, or (iii) if a dispute shall develop
between Seller and Purchaser concerning to whom the Deposit should be paid;
provided, however, notwithstanding anything to the contrary contained herein, if
Purchaser elects to terminate this Agreement by written notice to Seller prior
to the Hard Date (as hereinafter defined) (with a copy to Escrow Agent), Escrow
Agent shall pay the Deposit to Purchaser without the need for joint written
instructions from Seller. In the event that such written instructions shall not
be received by the Escrow Agent within ten (l0) days after the Escrow Agent has
served a written request for instructions upon Seller and Purchaser, then the
Escrow Agent shall have the right to pay the Deposit into any court of competent
jurisdiction and interplead Seller and Purchaser in respect thereof, and
thereupon the Escrow Agent shall be discharged of any obligations in connection
with this Agreement.

 

(c)       If costs or expenses are incurred by the Escrow Agent in its capacity
as Escrow Agent because of litigation or a dispute between the Seller and
Purchaser arising out of the holding of the Deposit in escrow, Seller and
Purchaser shall each pay the Escrow Agent one-half of such reasonable costs and
expenses.

 



 -2- 

 

(d)       By joining herein, the Escrow Agent undertakes only to perform the
duties and obligations imposed upon the Escrow Agent under the terms of this
Agreement and expressly does not undertake to perform any of the other
covenants, terms and provisions incumbent upon the Seller and the Purchaser
hereunder.

 

(e)       Purchaser and Seller hereby agree and acknowledge that the Escrow
Agent assumes no liability in connection herewith except for negligence or
willful misconduct; that the Escrow Agent shall never be responsible for the
validity, correctness or genuineness of any document or notice referred to under
this Agreement; and that in the event of any dispute under this Agreement, the
Escrow Agent may seek advice from its own counsel and shall be fully protected
in any action taken by it in good faith in accordance with the opinion of its
counsel.

 

(f)       All investments by Escrow Agent will be made in the regular course of
business. To be entitled to same day investment (assuming good funds are
provided), the Deposit must be received by noon; otherwise, such funds will be
deposited on the next business day but only if Escrow Agent has received its
required signed investment forms. All investments shall be subject to the rules,
regulations, policies and procedures of the bank depository (the “Depository”)
in which such monies are deposited.

 

(g)       Purchaser agrees to provide to Escrow Agent a W-9 so that the Deposit
can be invested in an interest-bearing account.

 

(h)       The Deposit may be processed for collection in the normal course of
business by Escrow Agent, but immediately thereafter the Deposit shall be
deposited in a separate escrow account with the Depository and shall not be
commingled with funds of others. Escrow Agent shall not be accountable for any
incidental benefit which may be attributable to the funds so deposited. Escrow
Agent shall not be liable for any loss caused by the failure, suspension,
bankruptcy or dissolution of the Depository.

 

(i)       Escrow Agent shall not be liable for loss or damage resulting from:

 

(i) any good faith act or forbearance of Escrow Agent;

 

(ii) any default, error, action or omission of any party, other than Escrow
Agent;

 

(iii) any defect in the title to any property unless such loss is covered under
a policy of title insurance issued by the Escrow Agent;

 

(iv) the expiration of any time limit or other delay which is not solely caused
by the failure of Escrow Agent to proceed in its ordinary course of business,
and in no event where such time limit is not disclosed in writing to the Escrow
Agent;

 



 -3- 

 

(v) the lack of authenticity of any writing delivered to Escrow Agent or of any
signature thereto, or the lack of authority of the signatory to sign such
writing;

 

(vi) Escrow Agent’s compliance with all attachments, writs, orders, judgments,
or other legal process issued out of any court;

 

(vii) Escrow Agent’s assertion or failure to assert any cause of action or
defense in any judicial or administrative proceedings; or

 

(viii) any loss or damage which arises after the Deposit has been disbursed in
accordance with the terms of this Agreement.

 

(j)       Escrow Agent shall be fully indemnified by the parties hereto for all
of its expenses, costs, and reasonable attorney’s fees incurred in connection
with any interpleader action which Escrow Agent may file to resolve any dispute
as to the Deposit, or which may be filed against the Escrow Agent.

 

(k)       If Escrow Agent is made a party to any judicial, non-judicial or
administrative action, hearing or process based on acts of any of the other
parties hereto and not on the malfeasance and/or negligence of Escrow Agent in
performing its duties hereunder, the expenses, costs and reasonable attorneys’
fees incurred by Escrow Agent in responding to such action, hearing or process
shall be paid by the party/parties whose alleged acts are a basis for such
proceedings, and such party/parties shall indemnify, save and hold Escrow Agent
harmless from said expenses, costs and fees so incurred.

 

ARTICLE III -- TITLE AND SURVEY OBJECTIONS

 

A.       On or before the forty-fifth (45th) day after the Effective Date (the
“Title and Survey Objection Date”), Purchaser, at Purchaser’s sole cost and
expense, shall obtain a current and accurate ALTA/ACSM survey of the Land (the
“Survey”) certified to Seller, Purchaser and the Title Company by a licensed
Georgia surveyor, showing the boundaries of the Land, and containing a complete
legal description of the Land (including the number of acres to the nearest
1/100th of an acre and the square feet contained therein).

 

B.       Purchaser, at Purchaser’s sole cost and expense, on or before the Title
and Survey Objection Date, shall obtain from Fidelity National Title Insurance
Company (herein in this capacity referred to as the “Title Company”), an owner’s
title insurance commitment (the “Commitment”), together with legible copies of
all matters referred to therein as exceptions to title. On or before the Title
and Survey Objection Date, Purchaser shall notify Seller of any objections as to
the Survey and title to the Land. Seller, at Seller’s expense, shall have up to
ten (10) days immediately following said notice (the “Seller’s Response Period”)
to cure or agree to cure any title defects or Survey objections; provided,
however, Seller shall have no obligation to cure any title defects or Survey
objections, except as specifically required in Sections III C and D. Seller
shall, within Seller’s Response Period, notify Purchaser in writing whether or
not Seller will agree to cure such objections by the Closing Date (and if Seller
does agree to cure, such agreement by Seller shall thereupon become a covenant
of Seller under this Agreement). If Seller fails to cure or agree in writing to
cure all of Purchaser’s objections within Seller’s Response Period, then
Purchaser shall elect by written notice to Seller given on or before five (5)
days after the end of Seller’s Response Period to either (i) terminate this
Agreement and receive a full refund of so much of the Deposit as is then held by
Escrow Agent, and thereafter this Agreement shall be null and void and of no
further force or effect, and neither Purchaser nor Seller shall have any further
rights, duties, liabilities or obligations to the other by reason hereof except
for those matters that specifically survive the termination, or (ii) waive such
objections and consummate the transaction contemplated herein without reduction
of the Purchase Price. Any title matters set forth in the Commitment and not
timely objected to by Purchaser shall be deemed approved by Purchaser under this
Agreement. If Purchaser does not provide Seller written notice of Purchaser’s
election as above provided, then Purchaser shall be deemed to have elected to
terminate this Agreement as provided in the aforesaid item (i). Those documents
of record shown on the Survey or revealed in the Commitment to which Purchaser
fails to object or which Purchaser accepts as provided for above and those
matters set forth on Exhibit B attached hereto and made a part hereof which
encumber the Property at Closing shall be the “Permitted Exceptions” for the
purpose of this Agreement.

 



 -4- 

 

C.       Purchaser, at Purchaser’s sole cost and expense, shall have the right
to have its title examination and the Survey updated through the Closing Date
(hereinafter defined), and if any such update discloses any new title exceptions
or survey matters as to which Purchaser has an objection and which were not
listed in the Commitment, as to title matters, or which were not shown on the
Survey, as to survey matters (any such new matter being referred to as a “New
Objection”), Purchaser shall deliver to Seller a statement of any such New
Objections and Seller shall have until the Closing Date to cure all such New
Objections. If Seller fails to cure such New Objections on or before the Closing
Date and provided that such New Objection was voluntarily created by Seller
after the Effective Date, (i) Purchaser may terminate this Agreement by written
notice to Seller given on or before the Closing Date, whereupon Purchaser shall
receive from Escrow Agent a full refund of the Deposit, and thereafter this
Agreement shall be null and void and of no further force or effect, and neither
Purchaser nor Seller shall have any further rights, duties, liabilities or
obligations to the other by reason hereof except for those matters that
specifically survive such termination, or (ii) if such New Objections
voluntarily created by Seller may be cured by the payment of a liquidated amount
of money, Purchaser may cure such New Objections created by Seller after the
Effective Date, any objections Seller agreed to cure and failed to do so and any
matters set forth in Section III D herein and deduct the reasonable cost thereof
from the Purchase Price otherwise payable by Purchaser at Closing, or
(iii) Purchaser may waive such New Objections and consummate the transaction
contemplated herein without reduction of the Purchase Price.

 



 -5- 

 

D.       Notwithstanding anything to the contrary contained in this Agreement,
on or before the Closing, Seller shall be required to cure (i) any mortgages,
deeds of trust, liens or other monetary encumbrances affecting the Property
voluntarily created by Seller; and (ii) any objections that Seller agrees to
cure pursuant to Section III B above.

 

ARTICLE IV -- ITEMS TO BE DELIVERED BY SELLER AT CLOSING

 

At Closing Seller agrees to deliver the following items to Purchaser. Drafts of
all documents to be delivered at Closing as specified in this Agreement shall be
prepared by Purchaser’s counsel and submitted to Seller for review and approval
at least five (5) days prior to the Closing Date.

 

A.       A duly executed Limited Warranty Deed, in the form attached hereto as
Exhibit C and by this reference made a part hereof conveying to Purchaser or its
assigns, fee simple title to the Property, using the legal description on
Exhibit A hereto and subject only to the Permitted Exceptions. In the event the
legal description based on Purchaser’s Survey of the Land differs from the legal
description attached hereto as Exhibit A, then Seller shall also execute a
quitclaim deed with the Survey legal description, in form acceptable for
recording, of the type customarily used for commercial real estate transactions
in the State of Georgia.

 

B.       A duly executed affidavit in the form attached hereto as Exhibit D.

 

C.       A duly executed Certification of Non-Foreign Status that pursuant to
Section 1445 of the Internal Revenue Code, certifies Seller is not a foreign
person, foreign corporation, foreign partnership, foreign trust or foreign
estate or disregarded entity (as those terms are defined in the Internal Revenue
Code and Income Tax Regulations).

 

D.       An affidavit of Seller’s residence in accordance with O.C.G.A.
§48–7–128.

 

E.       A Bring-Down Certificate executed by Seller as specified in the
penultimate paragraph of Article XII.

 

F.       A General Assignment of all Seller’s right, title and interest in and
to (i) all surveys and engineering materials, (ii) all permits and approvals
affecting the Property, and (iii) all other intangible property rights of Seller
in the Property.

 

G.       A duly executed IRS Form 1099-S, a duly executed Designation of
Reporting Agent Agreement and a duly executed Transferor Identification
Certificate.

 

H.       Such documents as are required by the Title Company to delete any and
all security deeds encumbering the Land on the Effective Date or subsequently
created by Seller from the Commitment to be marked at Closing.

 



 -6- 

 

I.       Such evidence as is reasonably required by the Title Company evidencing
the authority of Seller and those individuals acting on behalf of Seller to
enter into this Agreement and consummate the transaction contemplated herein.

 

J.       A Closing Statement evidencing the prorations between Seller and
Purchaser and disbursements made in connection with this transaction (the
“Closing Statement”).

 

K.       Any other documents referred to or specified in this Agreement.

 

ARTICLE V -- ITEMS TO BE DELIVERED BY PURCHASER AT CLOSING

 

At Closing, Purchaser agrees to deliver the following items to Seller:

 

A.       The Purchase Price as required by and in the manner specified in
Section II C hereof.

 

B.       A counterpart original of the Closing Statement.

 

C.       Evidence reasonably acceptable to Seller that those acting for
Purchaser have full authority to consummate the transaction contemplated in this
Agreement.

 

D.       Any other documents referred to or specified in this Agreement.

 

ARTICLE VI - SELLER’S DELIVERY OF DOCUMENTS

 

Seller has delivered or will deliver the following to Purchaser within five (5)
Business Days after the Effective Date:

 

A.       A copy of any environmental report in respect of the Property in
Seller’s possession, if any.

 

B.       A copy of the latest dated survey of the Land and title insurance
policy in Seller’s possession, if any.

 

C.       A copy of any soils and geotechnical reports on the Land in Seller’s
possession, if any.

 

D.       A copy of the latest ad valorem tax bill in Seller’s possession, if
any.

 

E.       To the extent in Seller’s possession, all engineering reports, title
exception documents, site plans, warranties, guaranties, appraisals, utility
bills, permits, plans, maps, topographic and tree surveys, zoning information
(including zoning approvals and all conditions imposed as part of the current
zoning of the Property and all agreements with third parties, including
litigants, arising out of the current zoning or settlement of any disputes
regarding the current zoning), traffic studies and wetlands reports, if any,
with respect to all or any part of the Property.

 



 -7- 

 

F.       Copies of all approvals from any governmental entities in Seller’s
possession, if any, with respect to all or any part of the Property.

 

G.       Copies of all utility capacity letters in Seller’s possession, if any,
with respect to all or any part of the Property.

 

ARTICLE VII -- APPORTIONMENTS

 

The following items shall be apportioned at Closing and as of the Closing Date:

 

A.       All real property taxes including the current installment for any
assessment (special, bond, or otherwise). In the event that the current year’s
taxes are not available as of the Closing Date, the proration shall be based
upon such taxes for the preceding year, but such taxes shall be reprorated
between Purchaser and Seller as soon as the current year’s taxes are available,
immediately upon demand being made therefor by either Purchaser or Seller.
Seller shall be entitled to receive any income in respect of the Property and
shall be obligated to pay all expenses in respect of the Property for all time
periods prior to and including the day prior to the Closing Date. Purchaser
shall be entitled to receive all such income and shall be obligated to pay all
such expenses for all time periods commencing with the Closing Date. In the
event that any income or any expense item relating to the period prior to the
Closing Date is received or appears after the Closing, such item(s) shall be
adjusted between the Seller and the Purchaser within ten (10) days after such is
discovered. This Section VII A shall survive the Closing of the transaction
contemplated herein for ninety (90) days after which the agreement to reprorate
shall be of no further force or effect.

 

ARTICLE VIII -- TIME AND PLACE OF CLOSING AND CLOSING COSTS

 

A.       The consummation of the transaction contemplated herein shall take
place through an escrow closing conducted by the Escrow Agent, commencing at
11:00 A.M. Eastern Time on the date that is sixty (60) days after the Hard Date
and Seller’s receipt of the Notice to Proceed; provided, however, the foregoing
notwithstanding, Purchaser shall have the right to extend the time for
consummation of the transaction contemplated herein for an additional sixty (60)
days, provided that, together with a copy of such extension notice sent to
Seller by Purchaser (with a copy to Escrow Agent), no later than the day sixty
(60) days after the Hard Date, Purchaser deposits with Escrow Agent Fifty
Thousand and No/100 Dollars ($50,000.00) as an additional earnest money deposit,
which upon receipt by Escrow Agent shall be invested in the same
interest-bearing account as was deposited the Deposit, and which upon receipt by
Escrow Agent shall be included within the definition of and shall be a part of
the Deposit. Seller and Purchaser each agrees to deliver to the Escrow Agent the
documents and instruments required of them, respectively, as provided in this
Agreement, and Purchaser agrees to deliver to the Escrow Agent the amount of the
Purchase Price and the costs and expenses and net amount of prorations specified
in this Agreement, all sufficiently in time so as to allow the Escrow Agent to
conduct the Closing on the Closing Date. The consummation of the transaction
contemplated herein is herein referred to as the “Closing”, and the day the
Closing occurs is herein referred to as the “Closing Date”.

 



 -8- 

 

B.       At Closing, Seller shall pay the Georgia transfer tax and recording
fees for recording the Limited Warranty Deed and fifty percent (50%) of the
Escrow Agent’s fees for holding the Deposit in escrow and the Escrow Agent’s
settlement fee for conducting the Closing. At Closing, Purchaser shall pay the
cost of the Survey, the cost of the Title Commitment and any owner’s title
insurance policy issued in favor of Purchaser, fifty percent (50%) of the Escrow
Agent’s fees for holding the Deposit in escrow and the Escrow Agent’s settlement
fee for conducting the Closing, all costs incident to Purchaser’s due diligence
and financing costs and expenses, and all other costs and expenses incurred by
Purchaser. Seller and Purchaser will each pay their own attorneys’ fees and any
other costs herein specified to be paid by either of them.

 

C.       Possession of the Property will be delivered by Seller to Purchaser on
the Closing Date, subject only to the Permitted Exceptions.

 

D.       At Closing, Purchaser shall pay to Seller One Million Fifty Thousand
and No/100 Dollars ($1,050,000.00) to reimburse Seller for all the prepaid
sanitary sewer tap fees appurtenant to the Property, and Seller will transfer
and assign to Purchaser all of Seller’s right, title and interest in and to such
sanitary sewer tap fees.

 

ARTICLE IX -- CONDITIONS PRECEDENT

 

A.       Purchaser shall not be required to purchase the Property unless the
following conditions precedent have been satisfied:

 

(i)              On or before the date that is ninety (90) days after the
Effective Date (herein referred to as the “Hard Date”) Purchaser is fully
satisfied with the Property and Purchaser’s proposed development of the Property
in Purchaser’s sole and absolute discretion. To that end, Purchaser may, but
shall have no obligation to, obtain soil borings, engineering reports,
geotechnical studies, marketing studies, topographical surveys, non-invasive
environmental tests and studies and evidence of availability of water, sewer,
telephone, natural gas, and electrical utilities all in sufficient capacities so
as to permit the development of the Property for Purchaser’s intended use as a
residential development of approximately 210 multifamily rental units (the
“Intended Use”), without the imposition of impact fees, cash proffers or
unacceptable conditions as determined by Purchaser in its sole discretion.
Seller shall permit Purchaser to make the foregoing investigations.

 



 -9- 

 

If Purchaser determines the Property is satisfactory in all aspects in
Purchaser’s sole discretion, Purchaser shall, on or before the Hard Date, notify
Seller and Escrow Agent that the Property is satisfactory and this condition
precedent has been satisfied (which notice is herein referred to as “Notice to
Proceed”) and Purchaser shall deposit the Subsequent Deposit as specified in
Section II B above. If Purchaser, in its sole discretion, does not send the
Notice to Proceed on or before the Hard Date, or if on or before the Hard Date
Purchaser sends a notice to Seller and the Escrow Agent that Purchaser will not
be sending the Notice to Proceed and Purchaser is terminating this Agreement,
this condition precedent shall have failed and Escrow Agent shall return the
Initial Deposit to Purchaser and thereafter this Agreement shall terminate and
be null and void and of no further force and effect, and neither Purchaser nor
Seller shall have any further rights, duties, liabilities or obligations to the
other by reason hereof except for those matters that specifically survive such
termination. Concurrently with the execution hereof, Purchaser has paid to
Seller One Hundred and No/100 Dollars ($100.00) in consideration of Seller’s
execution of this Agreement.

 

Purchaser also agrees that notwithstanding anything contained in this Agreement
to the contrary, if this Agreement is terminated for any reason whatsoever
(other than a Seller default), Purchaser shall promptly deliver and assign to
Seller all tests, studies, reports and other due diligence information developed
by Purchaser and its agents and representatives regarding the Property without
warranty or representation by Purchaser as to the completeness or accuracy
thereof (but expressly excluding any confidential information, internal reports
and studies prepared for Purchaser’s investment committee, and any market
information and studies).

 

B.                        It shall be a condition precedent to Purchaser’s
obligation to close and consummate the transaction contemplated herein that
Purchaser shall have obtained all necessary permits and/or written approvals
from the Georgia Department of Transportation (“GDOT”) for the installation of a
full-access driveway on State Route 20 (the “GDOT Driveway Permit”). Seller
shall be responsible to pay, from time-to-time, the Administrative Costs (as
hereinafter defined) not to exceed $250,000, in obtaining the GDOT Driveway
Permit, within 30 days of the receipt of the documentation and substantiation of
such costs, however, Purchaser shall be solely responsible to pay any
construction costs or other physical costs associated with securing the GDOT
Driveway Permit including without limitation, the installation of the
full-access driveway and any related projects. “Administrative Costs” shall be
defined as (i) reasonable engineering, consulting and legal fees, (ii) permit
and plan review fees, (iii) any construction and maintenance bonds for the
full-access driveway, (iv) the time billings for the services of the employees
of Roberts Properties, Inc. and Roberts Properties Construction, Inc. (the
“Roberts Companies”) in accordance with Seller’s current reimbursement
arrangement with the Roberts Companies, and (v) all other costs of a similar
administrative nature to procure the GDOT Driveway Permit. Seller shall
reasonably cooperate with Purchaser in its efforts to obtain the GDOT Driveway
Permit.

 

C.                        Seller shall have fully and completely kept, observed,
performed, satisfied and complied in all material respects with all terms,
covenants, conditions, agreements, requirements, restrictions and provisions
required by this Agreement to be kept, observed, performed, satisfied or
complied with by Seller on the Closing Date.

 



 -10- 

 

If the foregoing conditions in Section IX B and C have not been satisfied or
performed on or as of the Closing Date, or if Purchaser determines that the GDOT
Driveway Permit cannot be obtained, Purchaser shall have the right, at
Purchaser’s option, either (i) to terminate this Agreement by giving written
notice (which notice shall specify the basis for such termination) to Seller on
or before the Closing Date, in which event all rights and obligations of the
parties under this Agreement shall expire, and this Agreement shall become null
and void except for the Inspection Indemnity, or (ii) waive such failure and
proceed to Closing. In the event Purchaser exercises item (i) of the foregoing
sentence, the Deposit shall be refunded to Purchaser immediately upon request.
The foregoing notwithstanding, in the event that Purchaser has (i) submitted an
application and engineered drawings to GDOT for a full-access driveway, (ii)
submitted an application to the City of Cumming to obtain a variance to encroach
upon the existing creek buffer, if applicable, (iii) applied to the U.S. Army
Corps of Engineers for a permit to pipe the existing creek to allow such
driveway to be constructed across the creek, if applicable, (iv) exercised its
right to extend the time for consummation of the transaction contemplated herein
for an additional sixty (60) days as provided in Section VIII A, and (v)
Purchaser has provided Seller with reasonable supporting documentation to
evidence that Purchaser has incurred at least $250,000 of third party expenses
with respect to the acquisition of the Property, which third party expenses
shall include, but not be limited to, expenses incurred for architectural fees,
engineering fees, and offering, marketing and all other costs related to raising
the equity for the acquisition of the Property; and, the GDOT Driveway Permit
has not been obtained, then the Closing Date shall automatically be extended to
the date which is five (5) Business Days after the GDOT Driveway Permit is
obtained by Purchaser, provided however, the Closing shall occur no later than
June 30, 2017. In such event, if the Closing does not occur by June 30, 2017,
all rights and obligations of the parties under this Agreement shall expire, and
this Agreement shall become null and void except for the Inspection Indemnity
and the Deposit shall be immediately refunded to Purchaser.

 

ARTICLE X -- EMINENT DOMAIN

 

A.       If, prior to the Closing Date, there shall be any condemnation or
eminent domain proceedings instituted, pending or threatened against any part of
the Property, then Purchaser may elect to terminate this Agreement by written
notice given to Seller and Escrow Agent within ten (10) days after Purchaser has
received notice from Seller of such proceedings, which notice Seller agrees to
give to Purchaser promptly upon receiving such information. Upon such notice to
Seller and Escrow Agent, so much of the Deposit as is then being held by Escrow
Agent shall be returned by Escrow Agent to Purchaser, and upon such return, this
Agreement shall terminate and be null and void and of no further force or
effect, and neither Purchaser nor Seller shall have any further rights, duties,
liabilities or obligations to the other by reason hereof except for those
matters that specifically survive the termination. Failure of Purchaser to so
notify Seller and Escrow Agent within said ten (10) days that Purchaser has
elected to terminate this Agreement, shall be deemed to mean that Purchaser has
elected not to terminate this Agreement. If Purchaser does not so elect to
terminate this Agreement, then the Closing shall take place as provided herein
without abatement of the Purchase Price, and there shall be paid or assigned to
Purchaser at Closing all interest of Seller in and to any condemnation awards
with respect to the Property which have been or may be payable to Seller on
account of such occurrence.

 



 -11- 

 

ARTICLE XI -- REMEDIES

 

A.       Seller’s only remedy for Purchaser’s breach of this Agreement shall be
to obtain so much of the Deposit as is then held by Escrow Agent, the amount of
which shall be and constitute Seller’s liquidated damages, it being otherwise
difficult or impossible to estimate Seller’s actual damages. Seller hereby
waives any right to specific performance, injunctive relief or other relief to
cause Purchaser to perform its obligations under this Agreement, and Seller
hereby waives any right to damages in excess of said liquidated damages
occasioned by Purchaser’s breach of this Agreement. Seller and Purchaser
acknowledge that it is impossible to estimate or determine the actual damages
Seller would suffer because of Purchaser’s breach hereof, but that the
liquidated damages provided herein represent a reasonable estimate of such
actual damages and Seller and Purchaser therefore intend to provide for
liquidated damages as herein provided, and that the agreed upon liquidated
damages are not punitive or penalties and are just, fair and reasonable, all in
accordance with applicable Georgia law. Seller’s right to receive the specified
liquidated damages is in lieu of any other right or remedy, all other rights and
remedies being waived by Seller. Nothing in this Section XI A shall limit the
Inspection Indemnity (hereinafter defined).

 

B.       If Seller defaults under this Agreement, Purchaser shall be entitled,
as its only remedies hereunder, to either: (i) close the transaction
contemplated by this Agreement, thereby waiving such default to the extent such
default is known to exist by Purchaser as of Closing, or (ii) terminate this
Agreement and receive a return of the Deposit and upon such return, this
Agreement shall terminate and be null and void and of no further force or
effect, and neither Purchaser nor Seller shall have any further rights, duties,
liabilities or obligations to the other by reason hereof except for those
matters that specifically survive the termination, or (iii) seek specific
performance of this Agreement and of Seller’s obligations, duties and covenants
hereunder; provided, however, if the remedy of specific performance is not
available because Seller has voluntarily conveyed the Property after the
Effective Date, then Purchaser shall have the right to sue Seller for the
damages suffered because of Seller’s default. If Purchaser consummates the
transaction contemplated in this Agreement it shall be conclusively deemed to
have waived any breach by Seller of any covenant, representation or warranty
under this Agreement (but not under any of the documents executed at Closing
which shall continue in accordance with their terms) which the Purchaser knew
existed prior to the Closing.

 



 -12- 

 

ARTICLE XII - SELLER’S REPRESENTATIONS,

WARRANTIES AND COVENANTS

 

Seller hereby represents, warrants and covenants to and with Purchaser, knowing
that Purchaser in entering into this Agreement is relying on each such
representations, warranties and covenants, as follows:

 

A.       Seller is a Georgia limited partnership duly bound by the actions and
execution hereof by Robert Gellert, the Executive Vice President of Seller’s
sole general partner, ACRE Realty Investors Inc., a Georgia corporation. This
Agreement and all other agreements to be executed by Seller in connection
herewith have been (or upon execution will have been) duly executed and
delivered by Seller, have been effectively authorized by all necessary action,
and constitute (or upon execution will constitute) legal, valid and binding
obligations of Seller enforceable against Seller in accordance with their
respective terms.

 

B.       Neither the entering into of this Agreement nor the consummation of the
transaction contemplated hereby will constitute or result in a violation or
breach by Seller of any judgment, order, writ, injunction or decree issued
against or imposed upon Seller, or will result in a violation of any applicable
law, order, rule or regulation of any governmental authority. To Seller’s actual
knowledge, (i) there is no action, suit, proceeding or investigation pending
against Seller or the Property which would become a cloud on the title to the
Property or any portion thereof or which questions the validity or
enforceability of the transaction contemplated by this Agreement or any action
taken pursuant thereto in any court or before or by any federal, district,
county, or municipal department, commission, board, bureau, agency or other
governmental instrumentality, and (ii) no approval, consent, order or
authorization of, or designation, registration or filing (other than for
recording purposes) with any governmental authority is required in connection
with the due and valid execution and delivery of this Agreement by Seller,
compliance with the provisions hereof by Seller, and consummation of the
transaction contemplated hereby by Seller, other than from GDOT, the City of
Cumming or the U.S. Army Corps of Engineers or as otherwise required with
respect to the GDOT Driveway Permit.

 

C.       No later than the Closing, Seller will provide a paydown/release letter
to the Title Company, satisfactory to the Title Company so as to insure
Purchaser in an owner’s title insurance policy to be issued to Purchaser in
connection with this transaction, without exception for all mortgages, deeds of
trust and other monetary encumbrances created by Seller affecting the Property.
So long as this Agreement remains in effect, Seller shall not grant, convey or
assign any easement, interest, title or estate in or to any portion of the
Property which would survive the Closing.

 

D.       Seller has not received any written notice of violation of any zoning,
land-use, building, fire, health, labor and safety laws, ordinances, rules and
regulations applicable to the Property, and, to Seller’s knowledge, there is no
litigation, action, proceeding or any present plan or study by any governmental
authority, agency or employee thereof, which in any way challenges, affects or
would challenge or affect the Property or any street or highway serving or
adjacent to the Property.

 

E.       There exists no leases or license agreements or management,
maintenance, operating, service, commission or similar contracts affecting the
Property that will survive Closing.

 



 -13- 

 

F.       Seller warrants that Seller is not a foreign person, foreign
corporation, foreign partnership, foreign trust, foreign estate or disregarded
entity as such terms are defined in Section 1445(f)(3) of the Internal Revenue
Code of 1986, as amended.

 

G.       Neither the Seller, nor to the Seller’s knowledge, any director,
officer, agent, employee, affiliate or representative of the Seller or any of
the Seller’s subsidiaries is currently subject to any U.S. sanctions
administered by the Office of Foreign Assets Control of the U.S. Treasury
Department (“OFAC”) or any similar sanctions imposed by any other body,
governmental or other, to which the Seller or any of the Seller’s subsidiaries
is subject.

 

H.       Seller has not (i) made a general assignment for the benefit of
creditors, (ii) filed any voluntary petition in bankruptcy or suffered the
filing of an involuntary petition by Seller’s creditors, (iii) suffered the
appointment of a receiver to take possession of all, or substantially all, of
Seller’s assets, (iv) suffered the attachment or other judicial seizure of all,
or substantially all, of Seller’s assets or (v) admitted in writing its
inability to pay its debts as they come due.

 

I.       Seller has not entered into an agreement or option for the sale of the
Land, which agreement or option remains pending, other than this Agreement.

J.       Other than conditions imposed as part of the current zoning of the Land
all of which are contained in the public records as part of the current zoning
approval or have been delivered to Purchaser pursuant to Section VI E above,
Seller has made no commitment to any governmental authority, utility company,
school board, church or other religious body, homeowner or homeowner’s
association or any other organization, group or individual relating to the Land
which would impose an obligation upon Seller or its successors-in-title to the
Land to make any contributions or dedications of money or land, or to construct,
install or maintain any improvements of a public or private nature as part of
the Land or upon separate lands. Notwithstanding the foregoing, as may be
required by the GDOT Driveway Permit described in Section IX B, Seller may
dedicate to GDOT a strip of land contiguous to State Route 20, so long as such
land dedication does not adversely impact the Purchaser’s ability to develop the
Property for the Intended Use. Seller has received no written notice of any
contemplated or reassessment of the Land or any portion thereof for general real
estate tax purposes. Neither Seller nor any of its affiliates owns any real
property that is contiguous to the Land; and to Seller’s knowledge, the tax
parcels in which the Land is a part contains no other property, other than the
Land.

K.       Seller has received no written notice of pending or threatened claims,
actions, suits, proceedings or investigations against Seller, the Land or any
occupant of the Land related to alleged or actual violations of Environmental
Laws (as defined below).



 -14- 

 

For the purposes of this Agreement, “Environmental Law” means any current legal
requirement, law, rule, regulation or ordinance (whether federal, state or
local) in effect now and pertaining to (a) the management, manufacture,
possession, presence, use, generation, transportation, treatment, storage,
disposal, release, threatened release, abatement, removal, remediation or
handling of, or exposure to, any Hazardous Material (as defined below) or
(b) pollution (including any release to air, land, surface water, and
groundwater); and includes, without limitation, the Comprehensive Environmental
Response, Compensation and Liability Act of 1980, as amended by the Superfund
Amendments and Reauthorization Act of 1986, 42 USC §§9601 et seq., Solid Waste
Disposal Act, as amended by the Resource Conservation Act of 1976 and Hazardous
and Solid Waste Amendments of 1984, 42 USC §§6901 et seq., Federal Water
Pollution Control Act, as amended by the Clean Water Act of 1977, 33 USC §§1251
et seq., Clean Air Act of 1966, as amended, 42 USC §§7401 et seq., Toxic
Substances Control Act of 1976, 15 USC §§2601 et seq., Hazardous Materials
Transportation Act, 49 USC App. §§1801, Occupational Safety and Health Act of
1970, as amended, 29 USC §§651 et seq., Oil Pollution Act of 1990, 33 USC §§2701
et seq., Emergency Planning and Community Right-to-Know Act of 1986,
42 USC App. §§11001 et seq., National Environmental Policy Act of 1969,
42 USC §§4321 et seq., Safe Drinking Water Act of 1974, as amended by
42 USC §§300(f) et seq., and any similar, implementing or successor law, any
amendment, rule, regulation, order or directive, issued thereunder.

For the purposes of this Agreement, “Hazardous Material” means any hazardous or
toxic substance as defined in or regulated by any Environmental Law in effect at
the pertinent date or dates.

L.       Seller has not used the Land as a landfill, dump or stump pit, and to
Seller’s knowledge, the Land has never been so used.

M.       To Seller’s knowledge, there are no above-ground or underground tanks
or any other underground storage facilities located on the Land.

N.       To Seller’s knowledge, the Land is not subject to any ongoing
re-zoning, site plan approval, variance request or any similar land use related
proceeding or application.

 

ANYTHING TO THE CONTRARY CONTAINED IN THIS AGREEMENT NOTWITHSTANDING, IT IS
UNDERSTOOD AND AGREED THAT THE PROPERTY IS BEING SOLD AND CONVEYED HEREUNDER,
“AS IS, WHERE IS, AND WITH ALL FAULTS” WITH NO RIGHT OF SETOFF OR DEDUCTION TO
THE PURCHASE PRICE AND WITHOUT ANY REPRESENTATION OR WARRANTY BY SELLER EXCEPT
AS EXPRESSLY SET FORTH HEREIN. SELLER HAS NOT MADE AND IS NOT MAKING ANY EXPRESS
OR IMPLIED REPRESENTATIONS OR WARRANTIES WHATSOEVER WITH RESPECT TO THE
PROPERTY, INCLUDING, WITHOUT LIMITATION, ANY REPRESENTATION OR WARRANTY
REGARDING THE SUITABILITY OF THE PROPERTY FOR ANY PARTICULAR PURPOSE OR RELATING
IN ANY WAY TO HAZARDOUS SUBSTANCES OR ANY ENVIRONMENTAL MATTERS, SUITABILITY OF
SOIL OR GEOLOGY, ABSENCE OF DEFECTS OR HAZARDOUS OR TOXIC SUBSTANCES OR WASTE.
PURCHASER ACKNOWLEDGES AND REPRESENTS THAT PURCHASER IS ENTERING INTO THIS
AGREEMENT WITHOUT RELYING UPON ANY SUCH STATEMENT, REPRESENTATION OR WARRANTY
MADE BY SELLER OR BY ANY AGENT OR ANY OTHER PERSON AND BASED SOLELY UPON
PURCHASER’S OWN INSPECTIONS AND INVESTIGATIONS OF THE PROPERTY. PURCHASER, FOR
PURCHASER AND ITS SUCCESSORS AND ASSIGNS, HEREBY RELEASES SELLER FROM AND WAIVES
ALL CLAIMS AND LIABILITY AGAINST SELLER IN CONNECTION WITH OR ARISING OUT OF ANY
PHYSICAL OR ENVIRONMENTAL CONDITION IN, AT, ABOUT OR UNDER THE PROPERTY AND
FURTHER RELEASES SELLER FROM AND WAIVES ALL CLAIMS AND LIABILITY AGAINST SELLER
ATTRIBUTABLE TO THE PHYSICAL AND ENVIRONMENTAL CONDITION AND QUALITY OF THE
PROPERTY, INCLUDING, WITHOUT LIMITATION, THE PRESENCE, DISCOVERY OR REMOVAL OF
ANY HAZARDOUS WASTE, HAZARDOUS OR TOXIC SUBSTANCES, AS THOSE TERMS ARE DEFINED
BY THE COMPREHENSIVE ENVIRONMENTAL RESPONSE, COMPENSATION AND LIABILITY ACT, THE
TOXIC SUBSTANCES CONTROL ACT, AND THE RESOURCE CONSERVATION AND RECOVERY ACT, IN
EACH CASE, AS AMENDED, AND AS MAY BE FURTHER AMENDED FROM TIME TO TIME, OR ANY
OTHER FEDERAL OR STATE LAWS OR REGULATIONS RELATING TO ENVIRONMENTAL MATTERS IN,
AT, ABOUT OR UNDER THE PROPERTY. ANYTHING HEREIN TO THE CONTRARY
NOTWITHSTANDING, THE AGREEMENTS OF PURCHASER SET FORTH IN THIS PARAGRAPH SHALL
SURVIVE THE CLOSING AND SHALL BE ENFORCEABLE AT ANY TIME. Notwithstanding
anything herein to the contrary (including the foregoing release), (a) Purchaser
shall have the right to defend (but Purchaser has no right to assert, file or
otherwise proceed with a contribution, indemnity or other claim against Seller)
government and third-party claims by alleging that Seller (or someone acting on
Seller’s behalf), not Purchaser, is liable for such claims and Purchaser has no
obligation to indemnify Seller for governmental or third party claims asserted
before or after the Closing as a result of any act or omission taken or failed
to be taken by or on Seller’s behalf prior to the Closing, and (b) the release
shall not apply to third-party tort claims relating to the Property and
occurring during Seller’s ownership of the Property.

 



 -15- 

 

As used herein, the words “to the best of Seller’s knowledge” or words of
similar import shall mean and refer to the actual and not constructive
knowledge, without investigation, of Charles S. Roberts, Executive Vice
President of the sole general partner of Seller, and not anything which he
should have known but did not actually know. Similarly, whenever this Article
XII refers to a notice or communication having been received by Seller, the same
shall mean and refer to any written notice or communication actually received by
Charles S. Roberts. Charles S. Roberts shall have no personal liability
whatsoever respecting any of Seller’s representations, warranties or covenants
or the transaction contemplated in this Agreement.

 

At the Closing, Seller shall execute and deliver a “Bring-Down Certificate” with
respect to the representations and warranties made by Seller in this Article XII
stating either that such representations and warranties remain true and correct
in all material respects as of the Closing Date or stating any of such
representations and warranties which are no longer true and correct in all
material respects as of the Closing Date. In the event that Seller’s Bring-Down
Certificate specifies that any of Seller’s representations and warranties are no
longer true and correct as of the Closing Date in any material respect, (i) if
the representation and warranty has changed from the Effective Date to the
Closing Date not as a result of a default by Seller under this Agreement,
Purchaser’s only rights in respect to such change in representation and warranty
shall be to either (a) waive such change and close and consummate the
transaction contemplated herein without reduction of the Purchase Price, or (b)
terminate this Agreement and receive a refund of the Deposit, after which this
Agreement shall be null and void and of no further force or effect and neither
Seller nor Purchaser shall have any further rights, duties, liabilities or
obligations to the other hereunder except for the Inspection Indemnity; or (ii)
if the change in such representation and warranty arises because of Seller’s
default under this Agreement, Purchaser shall have its rights and remedies
specified in Section XI B hereof.

 



 -16- 

 

All representations and warranties made by Seller under this Article XII shall
survive the Closing for a period of ninety (90) days after the Closing after
which such representations and warranties shall be of no further force or
effect; provided, however, that any claim based upon any alleged breach thereof,
in order to be enforceable, must be asserted by Purchaser in a writing provided
to Seller within ninety (90) days after the Closing and a suit commenced thereon
within sixty (60) days after the date of Seller’s receipt of such notice or
otherwise such representations and warranties will be of no further force or
effect.

 

ARTICLE XIII -- NOTICES

 

Whenever any notice, demand, or request is required or permitted hereunder, such
notice, demand or request shall be in writing and shall be hand-delivered in
person or sent by FedEx or similar national overnight delivery service, or via
email in .pdf (with a follow up copy by other means provided for herein), to the
addresses set forth below:

 

  To Purchaser:       Roberts Capital Partners, LLC   375 Northridge Road  
Suite 330   Atlanta, GA  30350   Attention: Mr. Anthony Shurtz   Email:
ashurtz@robertsproperties.com       with a copy to:       Roberts Capital
Partners, LLC   375 Northridge Road   Suite 330   Atlanta, GA  30350  
Attention: Mr. David Phillips   Email: dphillips@robertsproperties.com    

 



 -17- 

 

 

  with a copy to:       Sanford H. Zatcoff, Esquire   Holt Ney Zatcoff &
Wasserman, LLP   100 Galleria Parkway   Suite 1800   Atlanta, Georgia  30339  
Email:  szatcoff@hnzw.com       To Seller:       ACRE Realty LP   399 Park
Avenue   New York, NY  10022   Attention: Mr. Robert Gellert   Email:
bgellert@avenuecapital.com       With a copy to:       ACRE Realty LP   399 Park
Avenue   New York, NY  10022   Attention: Mr. Greg Simon   Email:
gsimon@avenuecapital.com       To Escrow Agent:       Fidelity National Title
Insurance Company   5655 Glenridge Connector   Suite 300   Atlanta, GA 30319  
Attention:  Ms. Lee Ann Branch, Escrow Coordinator  
Email:  leeann.branch@fntg.com

 

Any notice, demand, or request which shall be served upon any of the parties in
the manner aforesaid shall be deemed sufficiently given for all purposes
hereunder (i) at the time such notice, demand or request is hand-delivered in
person, (ii) on the day such notices, demands or requests are deposited with
FedEx or similar national overnight delivery service in accordance with the
preceding portion of this Article XIII; or (iii) on the day such notices demands
or request are emailed to the addresses set forth herein, provided a follow up
copy is sent by other means provided for herein. Any party hereto shall have the
right from time to time to designate by written notice to the others such other
person or persons and at such other places in the United States as such party
desires written notices, demands, or requests to be delivered or sent in
accordance herewith; provided, however, at no time shall either party be
required to send more than an original and two (2) copies of any such notice,
demand or request required or permitted hereunder. Anything contained in this
Article XIII to the contrary notwithstanding, all notices from Seller and
Purchaser may be executed and sent by their respective counsel.

 



 -18- 

 

ARTICLE XIV -- SETTLEMENT ITEMS

 

In addition to the items specifically mentioned in this Agreement to be
delivered at the Closing, Seller shall deliver the following items to Purchaser
at the Closing: any sewer, water and other utility bills and tax and assessment
bills any part of which is to be paid by Purchaser, and a complete and accurate
statement setting forth the necessary information upon which any adjustment or
proration shall be made at the Closing.

 

ARTICLE XV -- ACCESS

 

After giving reasonable notice to Seller (which may be done orally), Purchaser
and its agents and representatives shall have the right to enter upon the
Property at any reasonable time after the Effective Date and prior to the
Closing Date for any lawful purpose, including without limitation to conduct the
due diligence tests; provided, however, (a) Purchaser shall pay for all such
work performed on the Property and shall not permit the creation of any lien in
favor of any contractor, subcontractor, materialman, mechanic, surveyor,
architect or laborer and (b) Purchaser shall not perform any invasive testing
for Hazardous Materials without the written permission of Seller (but in no
event shall Purchaser be prohibited from conducting invasive geotechnical
testing that is not testing for Hazardous Materials). Purchaser shall maintain,
or shall ensure that its contractors maintain commercial general liability
insurance in an amount no less than $1,000,000.00 combined single limit for
injury to or death of one or more persons in the occurrence, and for damage to
tangible property (including loss of use) in an occurrence, insuring Purchaser
and the contractors and agents of Purchaser against any liability arising out of
or in connection with any entry upon or inspection of the Property and all areas
appurtenant thereto (and which insurance shall name Seller as an additional
insured). Purchaser shall provide Seller with evidence of such insurance
coverage prior to any entry or inspection of the Property. Purchaser hereby
expressly agrees to indemnify, defend and hold Seller harmless against any
claim, lien, damage or injury to either persons or property, and all costs and
expenses related thereto (including without limitation reasonable attorneys’
fees and costs), arising out of Purchaser’s or its agent’s or representative’s
actions under this Article XV. The indemnity and hold harmless provisions of
this Article XV are herein referred to as the “Inspection Indemnity”. In the
event that Purchaser does not consummate the transaction contemplated in this
Agreement, Purchaser shall restore any damage or destruction caused to the
Property by Purchaser. This Article XV shall survive the Closing of the
transaction contemplated herein or any termination of this Agreement.

 



 -19- 

 

ARTICLE XVI -- BROKER

 

Purchaser and Seller hereby represent to each other that no real estate broker
or agent was involved in negotiating the transaction contemplated herein. In the
event any claim(s) for real estate commissions, fees or compensation arise in
connection with this Agreement and the transaction contemplated herein,
Purchaser and Seller further covenant and agree that the party so incurring or
causing such claim(s) shall indemnify, defend and hold harmless the other party
from any loss, claim or damage which the other party suffers because of said
claim(s). This Article XVI shall survive the Closing of the transaction
contemplated herein or any termination of this Agreement.

 

ARTICLE XVII -- MISCELLANEOUS

 

A.       This Agreement constitutes the entire agreement between the parties
hereto and cannot be changed or modified other than by a written agreement
executed by both Purchaser and Seller. This Agreement supersedes all previous
agreements and understandings between the parties hereto with respect to the
subject matter hereof. This Agreement is subject to the approval of the Board of
Directors of ACRE Realty Investors, Inc., the general partner to the Seller.

 

B.       Irrespective of the place of execution or performance, this Agreement
shall be governed by and construed in accordance with the laws of the State of
Georgia. This Agreement shall be construed without regard to any presumption or
other rule requiring construction against the party causing this Agreement to be
drafted. If any words or phrases in this Agreement shall have been stricken out
or otherwise eliminated, whether or not any other words or phrases have been
added, this Agreement shall be construed as if the words or phrases so stricken
out or otherwise eliminated were never included in this Agreement and no
implication or inference shall be drawn from the fact that said words or phrases
were so stricken out or otherwise eliminated. All terms and words used in this
Agreement regardless of the number or gender in which they are used, shall be
deemed to include any other number and any other gender as the context may
require. Time is of the essence of this Agreement and each and every provision
contained herein.

 

C.       This Agreement may be executed in more than one counterpart, each of
which shall be deemed an original. The parties agree that facsimile and email
signatures shall be sufficient to bind them hereto.

 

D.       In the event that the last day for performance of any matter herein
falls on a Saturday, Sunday or legal holiday in Georgia, the time for
performance shall automatically be extended to the next Business Day. As used
herein, a “Business Day” is any day other than a Saturday, Sunday or legal
holiday in Georgia.

 

E.       If any term, covenant or condition of this Agreement or the application
thereof to any person or circumstance shall, to any extent, be invalid or
unenforceable, the remainder of this Agreement and the application of such
terms, covenants and conditions to persons or circumstances other than those as
to which it is held invalid or unenforceable, shall not be affected thereby and
each term, covenant and condition of this Agreement shall be valid and be
enforced to the fullest extent permitted by law.

 



 -20- 

 

F.       All rights, powers and privileges conferred hereunder upon the parties
unless otherwise provided shall be cumulative and not restricted to those given
by law.

 

G.       No failure of any party to exercise any power given such party
hereunder or to insist upon strict compliance by any other party to its
obligations hereunder, and no custom or practice of the parties in variance with
the terms hereof, shall constitute a waiver of any party’s right to demand exact
compliance with the terms hereof.

 

H.       Purchaser reserves the right to waive, in whole or in part, any
condition or contingency herein which is for the Purchaser’s benefit.

 

I.       The provisions of this Agreement shall extend to, bind and inure to the
benefit of the parties hereto and their respective heirs, executors,
administrators, successors, assigns and the legal representatives of their
estates.

 

J.       Notwithstanding any provisions contained herein to the contrary,
whether express or implied, Purchaser shall have the right to assign this
Agreement to an affiliate of Purchaser, but to no other party. If this Agreement
is assigned, Purchaser shall give prompt written notice and a copy of such
assignment to Seller and thereafter any reference in this Agreement to Purchaser
shall be deemed to refer to such assignee or assignees.

 

K.       Seller and Purchaser each shall have the right to consummate the
transaction contemplated in this Agreement as part of an exchange of like-kind
property pursuant to Section 1031 of the Internal Revenue Code of 1986, as
amended, and the Regulations promulgated thereunder. Seller and Purchaser agree
to cooperate with each other to effect such an exchange for Seller, Purchaser or
both of them provided, however, (i) the ability of a party to effect an exchange
shall not be a condition precedent to that party’s obligations under this
Agreement, (ii) an exchange being effected by a party shall not result in any
additional cost (other than a nominal cost) to the other party; (iii) neither
party shall be obligated to take title to any other real property in order to
effect such an exchange for the other party; (iv) no exchange shall delay the
Closing Date; and (iv) any exchange being effected by a party shall be effected
by means of that party’s use of a qualified intermediary.

 



 -21- 

 

L.       If any dispute arises between Seller and Purchaser concerning this
Agreement that results in litigation, mediation or arbitration, then the
prevailing party shall be reimbursed by the other party for any and all costs
and expenses related to such dispute incurred by such prevailing party,
including, without limitation, court costs and reasonable attorneys’ fees and
disbursements actually incurred. This provision shall expressly survive the
Closing or termination of this Agreement.

 

M.       Within four (4) Business Days of the full execution of this Agreement,
Seller agrees to file a Form 8-K with the Securities and Exchange Commission
disclosing this transaction. This Section XVII M shall not be a condition
precedent to Purchaser’s obligation to close and consummate the transaction
contemplated herein.

 

[Executions Commence On Next Page]

 



 -22- 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed, sealed and delivered the day and year first above written.

 

 

PURCHASER:

 

Roberts Capital Partners, LLC, a Georgia limited liability company

 

By: /s/ Anthony Shurtz

Name: Anthony Shurtz

Title: Managing Director and CFO

 

 

 

 

 

SELLER:

 

ACRE Realty LP, a Georgia limited partnership

 

By: ACRE Realty Investors, Inc., a Georgia corporation, its sole general partner

 

 

By: /s/ Robert Gellert

Robert Gellert, Executive Vice President

 

 

 

 

 

[Executions Continue On Next Page]

 



 -23- 

 

Fidelity National Title Group joins in the execution of this Agreement under
seal for the purpose of acknowledging the agreement as to the holding of the
Deposit in escrow, as of the day and year first above written.

 

 

ESCROW AGENT:

 

 

 

By:   /s/ Dolly Campbell            

Name:   Dolly Campbell     

Title:   Vice President         

 

 

 

 

 



 -24- 

 

EXHIBIT A

 

ALL That tract or parcel of land lying or being in Land Lots 1199, 1200, 1249
and 1250 of the 3rd District, 1st Section of Forsyth County, Georgia, and being
more particularly described as follows:

 

Commencing at a concrete right-of-way monument found at the mitered intersection
of the easterly right-of-way line of Pine Lake Drive (60-foot right-of-way) and
the southwesterly right-of-way line of Georgia Highway 20 (a.k.a. Canton
Highway) (right-of-way varies);

 

THENCE along the said mitered right-of-way line of Georgia Highway 20 proceed
South 61 degrees 53 minutes 02 seconds East, a distance of 41.80 feet to a
point;

 

THENCE continuing along the said mitered right-of-way line of Georgia Highway 20
North 28 degrees 35 minutes 04 seconds East, a distance of 25.00 feet to a
point;

 

THENCE continuing along the said southerly right-of-way line of Georgia Highway
20 (100-foot right-of-way) South 61 degrees 24 minutes 56 seconds East, a
distance of 164.69 feet to the POINT OF BEGINNING;

 

THENCE continuing along the said southerly right-of-way line of Georgia Highway
20 (100-foot right-of-way) South 61 degrees 24 minutes 56 seconds East, a
distance of 49.93 feet to a point;

 

THENCE leaving the said southerly right-of-way line of Georgia Highway 20
(100-foot right-of-way) proceed South 82 degrees 36 minutes 20 seconds West, a
distance of 47.00 feet to a point;

 

THENCE South 01 degrees 05 minutes 35 seconds West, a distance of 210.02 feet to
a point;

 

THENCE South 28 degrees 25 minutes 36 seconds East, a distance of 617.70 feet to
a point;

 

THENCE continuing South 28 degrees 25 minutes 36 seconds East, a distance of
199.75 feet to a point;

 

THENCE continuing South 28 degrees 25 minutes 36 seconds East, a distance of
143.06 feet to a point;

 

THENCE North 64 degrees 58 minutes 22 seconds East, a distance of 415.67 feet to
a point on the southwesterly right-of-way line of Georgia Highway 20 (a.k.a.
Canton Road) (100-foot right-of-way);

 



 

 

THENCE along the said southwesterly right-of-way line of Georgia Highway 20,
South 25 degrees 30 minutes 56 seconds East, a distance of 119.79 feet to an
iron pin found, a 5/8” rebar with cap bearing the seal of Michael High, RLS
#2986, LAI Engrs.;

 

THENCE continuing along the said southwesterly right-of-way line of Georgia
Highway 20 (right-of-way varies) South 64 degrees 29 minutes 04 seconds West, a
distance of 25.00 feet to an iron pin found, a 5/8” rebar with cap bearing the
seal of Michael High, RLS #2986, LAI Engrs.;

 

THENCE continuing along the said southwesterly right-of-way line of Georgia
Highway 20 (right-of-way varies) South 25 degrees 30 minutes 56 seconds East, a
distance of 30.00 feet to an iron pin found, a 5/8” rebar with cap bearing the
seal of Michael High, RLS #2986, LAI Engrs.;

 

THENCE continuing along the said southwesterly right-of-way line of Georgia
Highway (right-of-way varies) North 64 degrees 29 minutes 04 seconds East, a
distance of 25.00 feet to an iron pin found, a 5/8” rebar with cap bearing the
seal of Michael High, RLS #2986, LAI Engrs. on the southwesterly right-of-way
line of Georgia Highway 20 (100-foot right-of-way);

 

THENCE along the said southwesterly right-of-way line of Georgia Highway 20
(100-foot right-of-way) South 25 degrees 30 minutes 56 seconds East, a distance
of 183.92 feet to an iron pin found, a 1/2” rebar in the concrete sidewalk;

 

THENCE leaving the said southwesterly right-of-way line of Georgia Highway 20
(100-foot right-of-way) South 80 degrees 23 minutes 13 seconds West, a distance
of 261.81 feet to an iron pin found, a 2” open top pipe in the base of a 14”
diameter dead tree;

 

THENCE South 84 degrees 02 minutes 30 seconds West, a distance of 349.27 feet to
an iron pin found, a 1“crimp top pipe;

 

THENCE South 06 degrees 48 minutes 59 seconds East, a distance of 521.01 feet to
an iron pin found, a 3/4“rebar on the southwesterly right-of-way line of
Samaritan Drive (30-foot right-of-way);

 

THENCE leaving the said southwesterly right-of-way line of Samaritan Drive
proceed South 86 degrees 00 minutes 28 seconds West, a distance of 279.98 feet
to an iron pin found, a 1“open top pipe;

 

THENCE North 88 degrees 13 minutes 10 seconds West, a distance of 211.05 feet to
an iron pin found, a 1“open top pipe;

 

THENCE South 82 degrees 27 minutes 56 seconds West, a distance of 252.11 feet to
an iron pin found, a 1“open top pipe;

 

THENCE North 04 degrees 53 minutes 31 seconds West, a distance of 322.93 feet to
an iron pin found, a 1“open top pipe;

 



 

 

THENCE South 81 degrees 10 minutes 10 seconds West, a distance of 385.02 feet to
an iron pin found, a 1/2” rebar;

 

THENCE North 09 degrees 52 minutes 00 seconds West, a distance of 555.98 feet to
an iron pin found, a 3/4“crimp top pipe;

 

THENCE North 09 degrees 43 minutes 53 seconds West, a distance of 18.90 feet to
a point in the centerline of a creek;

 

THENCE along the said centerline of a creek the following bearings and
distances:

 

1.) North 50 degrees 25 minutes 55 seconds East, a distance of 31.68 feet to a
point;

2.) North 16 degrees 52 minutes 29 seconds East, a distance of 36.50 feet to a
point;

3.) North 04 degrees 13 minutes 07 seconds West, a distance of 49.95 feet to a
point;

4.) North 13 degrees 43 minutes 47 seconds East, a distance of 43.46 feet to a
point;

5.) North 16 degrees 06 minutes 43 seconds East, a distance of 41.57 feet to a
point;

6.) North 41 degrees 42 minutes 27 seconds East, a distance of 103.22 feet to a
point;

7.) North 35 degrees 00 minutes 52 seconds East, a distance of 40.45 feet to a
point;

8.) North 49 degrees 13 minutes 07 seconds East, a distance of 108.42 feet to a
point;

9.) North 35 degrees 59 minutes 07 seconds East, a distance of 59.97 feet to a
point;

10.) North 21 degrees 47 minutes 34 seconds East, a distance of 43.72 feet to a
point;

11.) North 42 degrees 08 minutes 07 seconds East, a distance of 51.81 feet to a
point;

12.) North 37 degrees 02 minutes 54 seconds East, a distance of 11.72 feet to a
point;

13.) North 73 degrees 59 minutes 34 seconds West, a distance of 43.43 feet to a
point;

14.) North 08 degrees 53 minutes 26 seconds East, a distance of 25.43 feet to a
point;

15.) North 46 degrees 39 minutes 24 seconds East, a distance of 22.53 feet to a
point;

16.) North 69 degrees 27 minutes 52 seconds East, a distance of 49.17 feet to a
point;

17.) North 41 degrees 48 minutes 53 seconds East, a distance of 18.27 feet to a
point;

18.) South 82 degrees 57 minutes 01 seconds East, a distance of 18.53 feet to a
point;

19.) South 45 degrees 06 minutes 22 seconds East, a distance of 18.44 feet to a
point;

20.) South 10 degrees 05 minutes 56 seconds West, a distance of 16.92 feet to a
point;

21.) North 49 degrees 23 minutes 47 seconds East, a distance of 30.27 feet to a
point;

22.) North 13 degrees 07 minutes 53 seconds East, a distance of 41.85 feet to a
point;

23.) North 07 degrees 27 minutes 22 seconds East, a distance of 29.49 feet to a
point;

24.) North 04 degrees 00 minutes 33 seconds East, a distance of 48.49 feet to a
point;

25.) North 87 degrees 02 minutes 09 seconds East, a distance of 23.36 feet to a
point;

26.) North 01 degrees 47 minutes 56 seconds East, a distance of 32.42 feet to a
point;

27.) North 19 degrees 32 minutes 20 seconds East, a distance of 18.71 feet to a
point;

28.) North 54 degrees 44 minutes 27 seconds East, a distance of 45.61 feet to a
point;

29.) North 27 degrees 45 minutes 33 seconds East, a distance of 39.63 feet to a
point;

30.) North 05 degrees 43 minutes 21 seconds East, a distance of 35.53 feet to a
point;

31.) North 23 degrees 13 minutes 37 seconds East, a distance of 67.45 feet to a
point;

32.) North 30 degrees 45 minutes 51 seconds East, a distance of 53.48 feet to a
point;

33.) North 22 degrees 49 minutes 47 seconds East, a distance of 31.92 feet to a
point;

34.) North 46 degrees 23 minutes 24 seconds East, a distance of 30.67 feet to a
point;

35.) North 17 degrees 11 minutes 01 seconds East, a distance of 16.40 feet to a
point;

 



 

 

THENCE leaving the said centerline of a creek proceed North 87 degrees 58
minutes 06 seconds East, a distance of 210.91 feet to the POINT OF BEGINNING.

 

Said tract or parcel of land containing 1,641,918 Square Feet or 37.693 Acres,
more or less.

 



 

 

exhibit b

1.General and special taxes and assessments for the year 2016 and subsequent
years, not yet due and payable.

 

2.All matters showing on the following recorded plats, recorded in Forsyth
County, Georgia records:

 

(a)filed March 12, 1982, recorded in Plat Book 17, page 224;

(b)filed August 10, 1994, recorded in Plat Book 40, page 270;

(c)filed May 3, 2002, recorded in Plat Book 69, page 243; and

(d)filed May 3, 2002, recorded in Plat Book 69, page 244.

 

3.Easement from T.R. Thomas to Georgia Power Company, dated July 2, 1956, filed
July 13, 1956, recorded in Prom Book D, Page 233, aforesaid records.

 

4.Easement from Joel. G. Webb to Georgia Power Company, dated March 7, 1963,
filed March 11, 1963, recorded in Deed Book 45, page 114, aforesaid records.

 

5.Sewer Easement from Roy L. Thomas, Joel G. Webb, Joel G. Webb, as Trustee of
Cliff Thomas, and Margaret Thomas Merritt to City of Cumming, dated April 5,
1976, filed November 4, 1977, recorded in Deed Book 163, page 225, aforesaid
records.

 

6.Easement from Cotton States Life and Health Insurance Company to Charles F.
Welch, dated April 5, 1979, filed April 12, 1979, recorded in Deed Book 187,
page 446, aforesaid records.

 

7.Easement from Cotton States Life and Health Insurance Company to City of
Cumming, Georgia, dated March 10, 1982, filed March 12, 1982, recorded in Deed
Book 224, page 296, aforesaid records.

 

8.Right of Way Deed from C. Greene Garner, as Trustee of C. Greene Garner Trust
and Cotton States Life & Health Insurance Company to Department of
Transportation, dated December 16, 1985, filed December 26, 1985, recorded in
Deed Book 313, page 315, aforesaid records.

 

9.Boundary Line Agreement between CEMA, L.L.C., The City of Cumming, Emory
Lipscomb, Louis M. Freedman, R. Terrell Weitman and Charles G. Freedman, dated
March 5, 1996, filed July 9, 1996, recorded in Deed Book 996 page 592, aforesaid
records.

 

10.Easement for Anchors, Guy Poles and Wires from Emory Lipscomb to Georgia
Power Company, dated October 17, 2003, filed November 13, 2003, recorded in Deed
Book 3115, page 479, aforesaid records.

 



 

 

 

11.Right-of-Way Deed and Easement between Emory Lipscomb and City of Cumming,
dated January 22, 2003, filed July 28, 2004, recorded in Deed Book 3438, page
234, aforesaid records.

 

12.Permits for Anchors, Guy Poles and Wires from Emory Lipscomb to Georgia Power
Company, dated April 28, 2005, filed August 23, 2005, recorded in Deed Book
3796, page 215, aforesaid records.

 

13.Permit to Cut or Trim Trees from Emory Lipscomb to Georgia Power Company,
dated July 22, 2005, filed August 25, 2005, recorded in Deed Book 3931, page
757, aforesaid records.

 

14.Sewer Capacity Assignment from Emory Lipscomb to Roberts Properties
Residential, L.P., dated November 23, 2005, filed November 30, 2005, recorded in
Deed Book 4067, page 689, aforesaid records.

 

15.Sewer Capacity Purchase Agreement from City of Cumming to Emory Lipscomb,
dated November 23, 2005, filed November 30, 2005, recorded in Deed Book 4067,
page 696, aforesaid records.

 

16.Easement Agreement between ACRE Realty LP, a Georgia limited partnership,
formerly named Roberts Properties Residential, L.P., and Emory Lipscomb, dated
as of February 11, 2015, recorded in Deed Book 7271, page 694, aforesaid
records.

 

17.All matters which will be disclosed by current, accurate survey and
inspection of the real property herein described.

 



 

 

EXHIBIT C

 

form of limited warranty deed

 

 

 

 

 

After recording please return to:

Sanford H. Zatcoff, Esq.

Holt Ney Zatcoff & Wasserman, LLP

100 Galleria Pkwy., Suite 1800

Atlanta, Georgia 30339

 

LIMITED WARRANTY DEED

 

 

STATE OF ___________________________________

 

COUNTY OF _________________________________

 

 

THIS INDENTURE, is made the ____ day of __________, 2017, between
___________________, a ______________________________ (the “Grantor”), and
________________________________, a ___________________________________(the
“Grantee”) (the words “Grantor” and “Grantee” include all genders, plural and
singular, and their respective heirs, successors and assigns where the context
requires or permits).

 

W I T N E S S E T H: That

 

Grantor, for and in consideration of the sum of Ten and No/100 Dollars ($10.00)
and other good and valuable consideration, in hand paid at and before the
sealing and delivery of these presents, the receipt whereof is hereby
acknowledged, has granted, bargained, sold, aliened, conveyed and confirmed, and
by these presents does grant, bargain, sell, alien, convey and confirm unto the
said Grantee, all that tract of land in Forsyth County, Georgia, described on
Exhibit A attached hereto and made a part hereof.

 

TO HAVE AND TO HOLD the said tract or parcel of land, with all and singular the
rights, members and appurtenances thereof, to the same being, belonging or in
anywise appertaining, to the only proper use, benefit and behoof of the said
Grantee forever in FEE SIMPLE.

 



 

 

AND THE SAID Grantor will warrant and forever defend the right and title to the
above described property unto the said Grantee against the claims of all persons
owning, holding or claiming by, through or under the said Grantor, but not
otherwise and subject, however, to those matters set forth on Exhibit B attached
hereto and made a part hereof.

 

IN WITNESS WHEREOF, Grantor has caused this Limited Warranty Deed to be signed,
sealed and delivered as of the day and year first above written.

 

 

Signed, sealed and delivered in the

presence of:

 

_______________________________

Unofficial Witness

 

_______________________________

Notary Public

 

(NOTARY SEAL)

 

My Commission Expires:

 

_________________________________________,

a ___________________________________

 

 

By: _______________________________________

Name: ________________________________

Title: _________________________________

 

 



 

 

exhibit a

 



 

 

exhibit b

 



 

 

EXHIBIT D

 

AFFIDAVIT OF TITLE

 

 

STATE OF GEORGIA

 

COUNTY OF ___________________________

 

 

The undersigned deponent , Robert Gellert, in his capacity as an Executive Vice
President of ACRE Realty Investors, Inc., the general partner of ACRE Realty LP
(“Deponent”), having personally appeared before the undersigned notary public
and first having been duly sworn according to law, deposes and says under oath
to the best of his personal knowledge in such capacity as follows:

 

1.       Deponent is the ____________________ of
________________________________ (the “Owner”), the owner of certain real
estate, a description of which is set forth on Exhibit A attached hereto and
made a part hereof, together with all easements and appurtenances related
thereto (collectively, the “Property”).

 

2.       The Owner is in possession of the Property, and, to Deponent’s
knowledge there are no leases or tenancies affecting the Property and Deponent
knows of no one claiming any adverse interest in the Property whatsoever.

 

3.       To Deponent’s knowledge and except as revealed in the public records in
the county where the Property is located, there are no suits, judgments,
bankruptcies or executions pending against the Owner in any court whatsoever
that could in any way affect the title to the Property, or constitute a lien
thereon, nor are there any loan deeds, security deeds, trust deeds, mortgages or
liens of any nature whatsoever unsatisfied against the Property, or easements,
licenses, agreements or other encumbrances affecting the title to the Property,
except as revealed in the public records.

 

4.       No improvements or repairs have been made to the Property at the
request of Owner during the one hundred (100) days immediately preceding the
date hereof other than in connection with routine maintenance or obtaining the
GDOT Driveway Permit and there are no outstanding bills incurred for labor,
services and materials used in making improvements or repairs on the Property or
for services of architects, surveyors or engineers.

 

5.       To Deponent’s knowledge and except as revealed in the public records of
the county where the Property is located, there are no liens for past due taxes
or assessments of any nature, for any paving, sidewalk, curbing, sewer or any
other street improvements of any kind against the Property or the Owner.

 

6.       All water bills in respect of the Property received by Owner as of the
date hereof have been paid in full.

 



 

 

7.       Owner has not entered into any written agreement with, or otherwise
engaged the services of, any commercial real estate broker for the payment of a
real estate commission or fee relating to the purchase, sale, management,
leasing or other licensed services pertaining to Commercial Real Estate (as
defined in O.C.G.A. § 44-14-601(3)) in respect of the Property, and Owner has
received no notice of any lien for any such services.

 

8.       This affidavit is made to induce to issue its owner’s policy insuring
________________________________ in the amount of the purchase price of the
Property; and to induce the attorney certifying title so to certify.

 

 

Sworn to and subscribed before me,

this ____ day of ___________, 2017.

 

 

___________________________

Notary Public

 

(NOTARY SEAL)

 

My Commission Expires:

 

_____________________________________

 

ACRE Realty LP, a Georgia limited partnership

 

By: ACRE Realty Investors, Inc., a Georgia corporation, its sole general partner

 

 

 By: ___________________________________

Robert Gellert, Executive Vice President

 

 

 



 

 

EXHIBIT A

 

DESCRIPTION OF THE PROPERTY

 



 

 

sales contract

by and between

 

ACRE REALTY LP,

as Seller

 

and

 

 

ROBERTS CAPITAL PARTNERS, LLC

as Purchaser

 



 

 

TABLE OF CONTENTS

 

ARTICLE I -- PROPERTY TO BE CONVEYED 1 ARTICLE II -- PURCHASE PRICE 1
ARTICLE III -- TITLE AND SURVEY OBJECTIONS 4
ARTICLE IV -- ITEMS TO BE DELIVERED BY SELLER AT CLOSING 6
ARTICLE V -- ITEMS TO BE DELIVERED BY PURCHASER AT CLOSING 7
ARTICLE VI -- SELLER’S DELIVERY OF DOCUMENTS 7 ARTICLE VII -- APPORTIONMENTS 8
ARTICLE VIII -- TIME AND PLACE OF CLOSING AND CLOSING COSTS 8 ARTICLE IX -- 
CONDITIONS PRECEDENT 9 ARTICLE X -- EMINENT DOMAIN 11 ARTICLE XI -- REMEDIES 12
ARTICLE XII -- SELLER’S REPRESENTATIONS,WARRANTIES AND COVENANTS 13
ARTICLE XIII -- NOTICES 17 ARTICLE XIV -- SETTLEMENT ITEMS 19
ARTICLE XV -- ACCESS 19 ARTICLE XVI -- BROKER 20 ARTICLE XVII -- MISCELLANEOUS
20

 

EXHIBITS

EXHIBIT A – Legal Description

EXHIBIT B – Permitted Exceptions

EXHIBIT C – Limited Warranty Deed

EXHIBIT D – Affidavit of Title

 



 

